Citation Nr: 0421870	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for 
disability of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of resection of the small bowel with scar. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder as secondary to the service-connected right 
knee disorder and, if so, whether the reopened claim should 
be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, confirmed and continued the 20 percent evaluation for 
right knee impairment and the 10 percent evaluation for 
residuals of resection of small bowel with scar.  The RO also 
determined that new and material evidence had been received, 
reopened a claim of entitlement to service connection for a 
back impairment secondary to the service-connected right knee 
impairment, and denied that claim.  

The veteran presented testimony at a personal hearing before 
a Decision Review Officer (DRO) in March 2003.  A copy of the 
transcript was associated with the claims file.

As discussed below, the issue of entitlement to service 
connection for a back disorder secondary to the service-
connected right knee disorder is reopened.  Further 
development is needed, however, and this issue is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action is required on his part.


FINDINGS OF FACT

1.  The credible and probative evidence establishes that the 
veteran's right knee disability is manifested by subjective 
complaints of pain, giving way, locking, and tenderness to 
palpation, but by no more than moderate overall impairment.

2.  The credible and probative evidence establishes that the 
veteran's residuals of resection of small bowel are 
manifested by pain and tenderness to palpation, adhesions 
with pulling on movement, and a deep scar exceeding 39 square 
centimeters in area but less than 77 square centimeters in 
area.  

3.  In a May 1997 rating decision, the RO denied entitlement 
to service connection for a back disorder on a direct or 
secondary basis.  The veteran did not appeal that decision.  

4.  Evidence received since the May 1997 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for a low back disorder as 
secondary to the veteran's service-connected right knee 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a scar, residual of resection of the small bowel, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (as in 
effect prior to Aug. 30, 2002), Diagnostic Codes 7804, 7801 
(2003).  

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent evaluation for 
adhesion residuals of resection of the small bowel are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.114, Diagnostic 
Codes 7301, 7328 (as in effect before, and on and after, July 
2, 2001).

4.  The May 1997 rating decision denying entitlement to 
service connection for a back disorder on a direct or 
secondary basis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).

5.  New and material evidence to reopen the claim of 
entitlement to service connection for a low back disorder as 
secondary to the service-connected right knee disability has 
been received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Given the favorable outcome below on the issues of 
entitlement to an increased rating for residuals of resection 
of small bowel with scar and on whether new and material 
evidence has been received on the issue of entitlement to 
service connection for a low back impairment secondary to 
service-connected right knee impairment, no conceivable 
prejudice to the appellant could result from the adjudication 
of the aforestated issues.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001 the RO notified the appellant of the VCAA and 
the obligations of VA with respect to the duty to assist and 
duty to notify regarding the information and evidence 
necessary to substantiate his claim.  In addition, the 
appellant was advised, by virtue of a November 2002 statement 
of the case (SOC) and a supplemental statement of the case 
(SSOC) issued in September 2003 during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  We believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a body of lay and medical evidence 
was developed with respect to the appellant's claims, and 
that the SOC and SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to VA 
increased benefits.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Thus, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, under 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran has 
been afforded VA Compensation and Pension (C&P) examinations.  
Moreover, it appears that all obtainable evidence identified 
by the appellant relative to his claims for increased VA 
benefits has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

The Board notes that, where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

III.  Increased rating - right knee disorder

A.  Factual background

Service medical records show that the veteran was treated in 
May 1978 for abrasions of his right knee after an automobile 
accident.  His right patella was tender, and an X-ray of the 
right knee showed a possible chip fracture of the patella.  
Five days later he sought treatment for pain and "giving 
out" of his right knee.  He was given crutches, and 
restricted to limited duty for three weeks.  In September 
1980 he complained of right knee pain, which was considered 
to be due to his being overweight.  In a statement submitted 
with his original claim received in October 1987, he wrote 
that he had not been to a physician since his separation from 
service.  He said he had been experiencing pain, discomfort, 
and giving out of his right knee. 

He was afforded a VA Compensation and Pension (C&P) 
examination in December 1987.  Clinical findings were that 
the right patella was tender over the central portion and the 
patellar tendon.  Range of motion was full in all directions.  
His knee reflexes were normal and equal.  Clinical findings 
of an orthopedic examination were of a normal gait, and range 
of motion from 0 to 120 degrees, limited by discomfort in the 
anterior aspect of the knee.  There was no effusion, redness, 
warmth, or evidence of synovial thickening.  The knee joint 
was reported to be stable.  X-rays revealed a small 
subcutaneous rounded bony density and a normal patella.  

Based upon the above evidence, in a rating decision in 
January 1988 the RO granted entitlement to service connection 
for residuals of right knee injury and assigned a 10 percent 
disability evaluation under Diagnostic Code (DC) 5257, 
effective from October 1987.

In January 1997 the veteran stated that he was having pain in 
his knee which shot up to his back, and that he was starting 
to limp due to the pain.  He thought that it was affecting 
his back, which also was painful.  He felt that the more his 
knee would hurt, the more his back hurt.  

VA outpatient treatment records show that the veteran was 
seen in March 1997 for follow-up after an X-ray of the right 
knee.  The entry reflects no acute changes compared to 
December 1987.  

At a VA C&P examination in April 1997 the veteran complained 
of tightness in his right knee, pain at night, pain that shot 
up the outside of his leg from the lateral side of the knee, 
and occasional locking, and said he had suffered two episodes 
of his knee giving out.  The examiner observed that the 
veteran had a limp, used a cane, and favored the right knee.  
There was mild swelling in the right knee, no gross 
deformity, no laxity, and a mild patellofemoral click.  Range 
of motion was flexion to 125 degrees and extension to 0 
degrees.  An MRI demonstrated intact cruciate ligaments, 
collateral ligaments, and menisci; mild patellofemoral 
irregularity, and a fair amount of medial patellar debris 
evident.  The diagnosis was right knee internal derangement, 
related to the motor vehicle accident in service.  

Based upon the above, the RO assigned a 20 percent evaluation 
for impairment of the right knee, effective in January 1997.  

In January 2001 the veteran wrote that his right knee 
impairment had worsened, and requested a re-evaluation of his 
right knee disability.

VA outpatient treatment records show that the veteran was 
seen in December 2000 for a routine appointment, with 
complaints of right knee pain that had worsened in the prior 
few months.  He denied recent trauma.  He complained of pain 
with initial weight bearing upon rising after sitting for a 
while.  Clinical findings reported no effusion, full range of 
motion, and no crepitus; the knee was mildly tender at the 
inferior patellar tendon, and the joint was stable.  The 
assessment was chronic right knee pain.  

In January 2001 he had an orthopedic consultation.  The 
examination showed medial joint line tenderness; patello 
femoral crepitance was mild, there was no effusion or gross 
quadriceps atrophy.  An X-ray revealed slight medial joint 
flattening, without evidence of previous fracture.  There had 
been minimal change since 1997.  The diagnosis was possible 
medial meniscus tear of the right knee. 

At a VA C&P examination in August 2001, the veteran described 
his symptoms and treatment.  He reported that he did inside 
work, standing and walking, from six to seven hours a day, 
and he had no loss of time from work.  He walked leisurely 
two miles per day and exercised with a stationary bike for 
twenty minutes every other day.  He did not wear any knee 
support.  He exercised in order to improve his upper leg 
strength.  The examiner provided a summary of the VA Medical 
Center (VAMC) treatment records.  The clinical findings 
included measurements of the knee.  Flexion was to 128 
degrees and extension to 180 degrees.  There were decreased 
iliopsoas, hamstrings, and quadriceps on the right, about 4+ 
over 5.  There was decreased sensation of the medial calf, 
and increased right patellar reflex.  The ankle reflex was 
normal.  The impression was that the right knee impairment 
appeared to be minor in nature, with full range of motion and 
no evidence of crepitus.  An X-ray of the right knee was 
normal.  

At the August 2001 VA C&P examination, the examiner 
attributed some symptoms of the right leg to lumbar disc 
disease which was not related to the veteran's right knee 
disorder.  The examiner believed that the veteran had 
separate lumbar disc disease unrelated to knee pathology.  

The veteran testified before the DRO in March 2003 regarding 
the symptoms of his right knee disorder.  He had been issued 
a knee brace approximately three and a half years earlier, 
but was not wearing the brace, as it had been lost during a 
move.  He had sought treatment at a VAMC, and denied any 
treatment from a private source.  

At a VA C&P examination in April 2003, the examiner reviewed 
medical records brought by the veteran from a private 
orthopedic doctor, B.B., M.D., who wrote in a note that the 
veteran was being treated for chronic right knee pain.  An 
MRI of the right knee done in March 2003 showed some 
degenerative changes in the right medial meniscus and partial 
tear or sprain of the anterior cruciate ligament.  Also noted 
was osteoarthritic bony spurring at the patellofemoral joint.  
There was a small joint effusion noted.  The veteran was 
treated with a steroid injection of the right knee in March 
2003.  

The VA examiner also noted that an X-ray report in August 
2001 of the right knee showed no changes compared to a study 
done in December 2000.  The study was interpreted as normal.  

The VA examiner also noted that a September 2001 MRI showed 
no meniscal tear but a thickened medial cruciate ligament 
with mild edema.  (Reported as consistent with a grade I 
sprain.)  The anterior cruciate ligament was thickened, with 
mucinous degeneration noted.  There was also possible mild 
chondromalacia in the anterior medial femoral condyle.  The 
posterior collateral and the lateral collateral ligaments 
were intact, and there was a small joint effusion noted.  

The veteran described his symptoms and reported that his job 
required him to walk throughout an eight-hour shift during 
which the severity of his pain went from a 2 to an 8 (out of 
10).  He also reported that climbing stairs occasionally made 
the right knee pain worse.  The episodes of flare ups of his 
disease were at least five or six days out of seven.  He was 
limited in walking when his pain was severe.  He denied 
having periods of dislocation or recurrent subluxation.  He 
said his knee occasionally buckled when he first got out of 
bed, which caused him to fall back on his bed.  He denied any 
constitutional symptoms.  The walking required to do his job 
was made difficult by the right knee pain.  The veteran also 
reported that the knee pain had caused him to limp over a 
period of many years and that for approximately two years he 
had noted back pain.  He said the episodes of back pain 
became more severe two to three times a week.  

Clinical findings noted that the veteran's gait was antalgic 
and he did not put full weight on the right leg.  He also 
bent the right knee less in the course of normal walking.  He 
could raise his right leg to 60 degrees and then complained 
of pain in the knee that was relieved by bending at the knee.  
Flexion of the right knee was to 105 degrees, and extension 
was full.  During range of motion testing the veteran 
consistently complained of pain at the joint line, medially.  
Testing stability of the knee revealed no motion to varus or 
valgus while in 30 degrees of flexion, but the veteran 
complained of pain in the medial aspect of the joint line 
while being examined.  There was no anterior-posterior motion 
of the knee during testing of the anterior cruciate ligament 
and posterior cruciate ligament.  There was no palpable or 
audible clicking or popping.

An April 2003 X-ray revealed normal alignment of the bony 
structures.  There were no subluxations, and there was 
generalized bony demineralization.

The diagnosis was right knee strain with degenerative disease 
(especially medial meniscus) and functional limitation due to 
pain.

VA outpatient treatment notes for the period from August 2001 
to March 2003 show that the veteran was seen in August 2001 
for chronic right knee pain.  He requested an MRI, as 
discussed in a previous orthopedic appointment.  

In October 2003, the veteran stated that he had no other 
medical evidence to submit in support of his claim.

B.  Legal Analysis

The veteran's right knee disability is currently assigned a 
20 percent evaluation under the criteria of 38 C.F.R. § 
4.71a, DC 5257, which assigns a 10 percent rating when 
recurrent subluxation or lateral instability is slight, 
rising to 20 percent when moderate, and to 30 percent when 
severe.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6. 

While the veteran has complained of his right knee giving out 
or locking, his right knee was found to be stable in December 
1997, December 2000, and April 2003.  In April 2003, he also 
denied having periods of dislocation or recurrent 
subluxation.  Therefore, to whatever extent the veteran still 
experiences subluxation or instability, it clearly does not 
rise to a severe level, as required under DC 5257 for an 
increase in disability rating to 30 percent.  The Board will 
therefore determine whether the veteran's disability warrants 
a higher rating under a separate diagnostic code.

The veteran has never been diagnosed with ankylosis of the 
knee, nor has he complained of an inability to move his knee.  
Therefore, DC 5256 is not for application.  Likewise, the 
veteran has never been diagnosed with nonunion or malunion of 
the tibia and fibula.  Therefore, DC 5262 does not apply.  

38 C.F.R. § 4.71, Plate II (2003), reflects that normal 
flexion and extension of a knee is from zero degrees of 
extension to 140 degrees of flexion.

38 C.F.R. § 4.71a, DC 5260 provides the criteria for 
limitation of flexion of the leg.  A rating of 0 percent is 
assigned where flexion is limited to 60 degrees; 10 percent  
is assigned for limitation of flexion to 45 degrees; and 20 
percent is warranted for limitation of flexion to 30 degrees.  
A rating of 30 percent is warranted where flexion of the leg 
is limited to 15 degrees.  In December 2000, the veteran's 
range of motion was normal.  In August 2001, his flexion was 
limited to 128 degrees, and in April 2003, it was to 105 
degrees.  None of these findings even approaches the limited 
flexion required for the veteran's right knee disability 
rating to increase to 30 percent.

DC 5261 provides the criteria for limitation of extension of  
the leg.  A rating of 0 percent is assigned where extension 
is limited to 5 degrees; 10 percent is assigned for 
limitation of extension to 10 degrees; and 20 percent is 
warranted for limitation of extension to 15 degrees.  A 
rating of 30 percent is warranted where extension of the leg 
is limited to 20 degrees; a 40 percent rating is assigned 
where extension is limited to 30 degrees; and a 50 percent 
disability rating is warranted when extension is limited to 
45 degrees.  In December 2000, August 2001, and April 2003, 
the veteran's right knee extension was normal.  Evidence of 
record does not show extension limited to 20 degrees, 
necessary for an increase to a 30 percent disability rating 
under DC 5261.  

The Board notes here that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the veteran certainly has complained of a 
history of right knee pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee and becoming painful on use.  See 38 C.F.R. 
§§ 4.40, 4.45.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right knee disability are contemplated in 
the 20 percent rating assigned.  There is no indication in 
the record that pain, due to disability of the right knee, 
causes functional loss greater than that contemplated by the 
20 percent evaluation currently assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown,  supra.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998).  See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, 
and where the "symptomatology is distinct and separate . . . 
."  (Emphasis by the Court.)

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a zero percent rating 
under either of those codes, per VAOPGCPREC 9-98.

In this case, the veteran is currently evaluated at 20 
percent under DC 5257, and has been diagnosed with 
osteoarthritic bony spurring at the patellofemoral joint, 
shown in a March 2003 private MRI.  The Board notes, however, 
that at his most recent VA examination in April 2003, the 
veteran's range of motion of the right knee did not meet the 
criteria for a zero percent disability rating for flexion or 
extension.  Accordingly, assignment of an additional 10 
percent rating under DC 5003 for arthritis with limitation of 
motion is not warranted.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render  
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the  regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his 
right knee impairment.  While he complained of recurrent pain 
that interfered with his job, there is no contention or 
indication that his right knee impairment, in and of itself, 
is productive of marked interference with other employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board concludes that an increase beyond 20 
percent is not warranted for the right knee disability, as 
manifested by subjective complaints of pain, giving way, and 
locking.  

IV.  Increased rating - Partial resection of small bowel with 
scar

A.  Factual background

Service medical records show that in May 1981 the veteran 
underwent an exploratory laparotomy for abdominal pain, 
during which procedure a partial resection of small bowel was 
performed for small bowel necrosis secondary to vascular 
occlusion.  The pathology findings revealed a vascular 
occlusion of the small bowel vessels of unknown etiology.  At 
the time of discharge from the hospital, he was totally 
asymptomatic and his wound was healing satisfactorily.  He 
was to report back to his command approximately 28 days 
later.  At his service separation examination, a mid-line 
abdominal incision 7 to 8 inches long, widened for the first 
3 inches, was noted.  

At a VA C&P examination in December 1987, the veteran stated 
that the scar was tender at times.  Clinical findings showed 
an old surgical incision at the midline and epigastrium, 
curving to the left around the umbilicus and then extending 
downward.  The scar was extremely wide for over an inch and a 
half in the epigastric area, and this was the tender area.  

In a rating decision in January 1988, the RO granted 
entitlement to service connection for partial resection of 
small bowel with residual tender scar, and assigned a 10 
percent evaluation from October 1987 under DCs 7804-7328.

The veteran was afforded a VA C&P examination in April 1997.  
He reported a history of chronic abdominal pain since 1981 
after the surgery.  He reported a normal appetite and no 
weight loss.  His weight at the examination was seven pounds 
more than his maximum weight in the preceding year.  He was 
not anemic or malnourished.  He denied having nausea, 
diarrhea, constipation, or bowel disturbance.  He had a dull, 
throbbing type of pain in the right upper quadrant, radiating 
to left upper lobe.  The diagnosis was abdominal pain, 
nonspecific.  Tests were ordered and, after viewing the 
results, the examiner concluded that abdominal pain etiology 
was unclear.  All tests up to that time were negative.  

At a VA C&P examination in August 2001, the veteran related 
his symptoms.  He had not been bothered by the surgical 
residuals, although he was concerned that he might have 
caused a small abdominal wall tear after lifting something.  
Clinical findings were that the veteran had significant 
scarring in the midline of the abdomen.  He had stretch marks 
indicating weight loss, and confirmed that he had lost 
weight.  The incision length was 23 cm at midline.  The scar 
was fully healed, with no induration and no herniation.  It 
was soft, nontender, and without masses.  The impression was 
there was no evidence of residuals, no evidence of hernia, no 
abnormality of bowel movements, and no residuals of previous 
surgery.  

Private treatment records show that the veteran was 
hospitalized in March 2000 for complaints of right abdominal 
pain.  There was no evidence of bowel obstruction at that 
time.  

VA treatment records show that the veteran underwent 
incisional hernia repair in February 2003.  


The veteran was afforded a VA C&P examination in April 2003.  
The examiner reviewed the medical records and noted that, 
since the time of the 1981 surgery, the veteran had had 
intermittent episodes of apparent bowel obstruction, treated 
with liquid diet.  He had episodes every 2 to 3 years of 
apparent bowel obstruction, with pain in the right lower 
quadrant and distention.  He had not had any episodes in the 
past two years.  At the examination, the veteran denied 
having any vomiting, hematemesis, or melena.  On a regular 
basis, he had sharp pain about 2 to 3 times a week in the 
right lower quadrant, and occasionally had nausea with the 
pain.  Occasionally the pain had more of a dull, throbbing 
quality.  He had not noted any circulatory disturbance after 
meals or any hypoglycemic reaction.  He denied having any 
diarrhea or constipation.  

Clinical findings were that the veteran had lost 10 pounds in 
two months, which had been a deliberate weight loss designed 
to help control his diabetes.  February 2003 laboratory 
reports showed no signs of anemia.  There was a large 
vertical scar in the midline.  The recent surgical scar 
encompassed an area approximately 15-16 cm in length, and was 
not tender to palpation.  The top 4 cm of the incision was 
pencil thin and well-healed.  There was an 11 cm long segment 
in which the scar was very wide, i.e., 4.5 to 5 cm wide for 
the whole 11 cm long.  The veteran indicated that this scar 
was from his secondary healing after the 1981 laparotomy.  
The widened portion of the scar was also hypopigmented.  The 
remainder of his scar was pencil thin, approximately 7 cm 
long, and coursed around the umbilicus.  He did have 
tenderness in the right lower quadrant to palpation and 
ballottement.  The examiner did not find organ enlargement 
and no specific mass was noted in the right lower quadrant.  
He was not able to tolerate deep palpation on the right lower 
quadrant.  On movement, sitting up or lying down, the veteran 
stated that the right lower quadrant pulled.  Prior to his 
recent hernia repair, he had undergone a partial colonoscopy; 
however, no abnormalities were noted in the part of the colon 
that was visualized.  The veteran reported having been told 
in the past that adhesions were noted in the right lower 
quadrant area, on the basis of films of the small bowel taken 
in the past.  The diagnosis was scarring and peritoneal 
adhesions secondary to laparotomy done in 1981.  There was no 
clinical evidence of bowel obstruction, but the history was 
noted to be consistent with episodes of partial bowel 
obstruction in the past 2 to 3 years.  


The veteran testified in April 2003 as to the symptoms and 
treatment related to his resection of the small intestine.  

VA treatment records received in September 2003 primarily 
relate to the hernia surgery and diabetes.  In October 2003, 
the veteran indicated that he had no other medical evidence 
to submit.

A private medical record of a barium enema in April 2000 for 
persistent left abdominal pain showed an impression of 
diverticulosis involving predominantly the sigmoid colon.  

Private medical records received from C.P.D., M.D., in May 
2003 related to hospitalization for abdominal pain, nausea, 
and vomiting in October 1993.  The veteran had not been seen 
since that time.  

B.  Legal Analysis

The veteran seeks an increased evaluation for residuals of 
resection of small bowel with scar.  In January 1988, the RO 
granted service connection for partial resection of small 
bowel and assigned a ten percent evaluation for residual 
tender scar.  In May 1997, the RO noted that the evidence did 
not show that the scar was symptomatic.  However, the 10 
percent evaluation was continued for the combined scar and 
resection residuals, with the resolution of reasonable doubt 
in favor of the veteran.  

During the pending appeal, the regulations for evaluating 
scars were changed, effective August 30, 2002.  The old 
regulations provided that for scars that are superficial, 
tender, and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  Under the amended regulations, a 10 percent 
disability rating is assigned for superficial scars that are 
painful on examination.  DC 7804 (2003).  A superficial scar 
is one not associated with underlying soft tissue damage.  
Id.  A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe, even though amputation of the 
part would not warrant a compensable evaluation.  Id.; see 38 
C.F.R. 4.68 (the amputation rule).


Under the amended regulations, a 40 percent disability rating 
is assigned for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion and have area or 
areas exceeding 144 square inches (929 square centimeters).  
A 30 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 72 square 
inches (465 square centimeters).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 10 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
6 square inches (39 square centimeters).  38 C.F.R. 4.118, 
Diagnostic Code 7801 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 4.25 of this 
part.  Id.  A deep scar is one associated with underlying 
soft tissue damage.  Id.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA 
may not apply revised schedular criteria to a claim prior to 
the effective date of the pertinent amended regulations).  
See also VAOPGCPREC 3-2000 (April 10, 2000) (where amendment 
is more favorable, Board should apply it to rate disability 
for periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change).

The evidence does not show that the veteran's residual scar 
from the resection of the small bowel is tender or painful 
such that a ten percent evaluation is warranted under the old 
regulations.  The evidence shows, however, that the scar from 
the small bowel resection covers an area greater than 39 
square centimeters, but less than 77 square centimeters.  The 
Board considers the surgical scar from a resection of the 
small bowel a deep scar and therefore, under the amended 
regulations, it warrants a 10 percent evaluation.

There is also medical evidence of record which demonstrates 
separate symptomatology associated with the residuals of 
resection of small intestine.  Except as otherwise provided 
in the Rating Schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. 4.14; see 
Esteban v. Brown, supra.  The critical inquiry in making such 
a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  The claimant 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  Esteban, 6 Vet. App. at 262.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in section 4.14.  
See 38 C.F.R. § 4.113 (2003).  The Board notes that ratings 
under DCs 7301 through 7329, inclusive, 7331, 7342, and 7345 
to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  See 38 C.F.R. 
§ 4.114 (2003).

With respect to the applicable law, during the pendency of 
this appeal, in May 2001, effective July 2, 2001, VA amended 
portions of 38 C.F.R. § 4.114, the regulation governing 
ratings for the digestive system.  These changes, however, 
affect only the evaluation of liver disorders and diseases.  
66 Fed. Reg. 29,488 (May 31, 2001) (codified as amended at 38 
C.F.R. § 4.114).

Under DC 7328, for resection of small intestine, symptomatic 
residuals of a resection of an intestine, with diarrhea, 
anemia, and inability to gain weight, warrant a 20 percent 
evaluation.  More severe manifestations warrant higher 
evaluations.  A note to this code indicates that, where 
residual adhesions constitute the predominant disability, it 
should be rated under DC 7301.  

Under Diagnostic Code 7301, a zero percent disability rating 
is assigned for mild adhesions of the peritoneum.  A 10 
percent rating is assigned for moderate adhesions of the 
peritoneum with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distension.  A 30 percent rating is 
assigned for moderately severe adhesions of the peritoneum 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent prolonged episodes of pain.  
Finally, a 50 percent rating is assigned for severe adhesions 
of the peritoneum with definite partial obstruction shown by 
X-ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  A note to this code indicates that ratings for 
adhesions will be considered when there is a history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following:  disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  

The evidence of record shows that the veteran is not anemic, 
a recent weight loss was deliberate, and he denied having 
diarrhea.  Therefore, a compensable evaluation under DC 7328 
is not warranted.  There is, however, a diagnosis of 
adhesions secondary to the 1981 laparotomy.  There is history 
of operative process, the examiner's review of records 
indicated intermittent episodes of apparent bowel 
obstruction, and there is a presence of pain.  Accordingly, 
consideration of a rating for adhesions will be considered.  
At the April 2003 VA examination the veteran indicated that 
on movement, sitting up, or lying down, the right lower 
quadrant pulled.  We believe this evidence of pain, 
aggravated by movement of the body, warrants a 10 percent 
evaluation.  The evidence does not, however, show moderately 
severe adhesions of the peritoneum with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent prolonged episodes of pain, such that a higher 
evaluation would be warranted.  

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that a 
separate evaluation for the veteran's residuals of partial 
resection of the small bowel is for application.  
Accordingly, we find that a 10 percent disability evaluation 
is warranted for that distinct disability.  

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

V.  Service connection - low back disorder

A.  Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2003).  A final decision issued by an RO 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B.  Factual background

In a claim received in January 1997, the veteran stated that 
the limp due to his right knee disability seemed to be 
affecting his back.  

Service medical records are negative for a low back 
impairment in service.  At the July 1981 separation 
examination, his spine was clinically evaluated as normal.  
The medical evidence submitted did not show a back impairment 
related to a right knee disability.  Based upon this 
evidence, the RO denied entitlement to service connection for 
a back disorder on both a direct basis and as secondary to 
the service-connected right knee disability.  The veteran was 
notified of this decision by letter dated in May 1997.  He 
did not initiate an appeal.  

In April 2001 the veteran sought entitlement to service 
connection for his back as secondary to his right knee 
condition.  

VA outpatient treatment records for a period from December 
2000 to May 2001 did not show treatment for a back 
impairment.  

At a VA C&P examination in August 2001, the veteran reported 
that his right knee disorder caused him to limp, which he 
believed affected his back.  Clinical findings of the right 
knee and back were recorded.  He had lumbar discomfort on 
right and left lateral flexion.  The examiner believed that 
the veteran had separate lumbar disc disease unrelated to 
right knee pathology.  He could not relate the veteran's 
right knee problems to his back problem.  His conclusion was 
supported by iliopsoas, hamstring, and quadriceps weakness on 
the right which might relate to lumbar disc disease, and 
asymmetry of knee reflexes which suggested lumbar disc 
pathology, as did decreased thigh measurement on the right 
side.  

The veteran was afforded a VA C&P examination in April 2003.  
The examiner provided a review of medical records and 
recorded the medical history.  The veteran complained that, 
since he had been limping for many years due to the right 
knee pain, he had noted back pain for approximately the past 
two years.  He described the symptoms, treatment, and 
limitations on his daily activities.  Clinical findings of 
the back were reported.  An X-ray of the spine showed mild 
multilevel degenerative disease, most severe at L1-L2.  The 
pertinent diagnosis was lumbar strain with degenerative 
disease, with functional limitation due to pain.  

The veteran's hearing testimony in early March 2003 included 
a description of his back symptoms and his belief that his 
limping caused the pain in his lower back.  He thought that 
his low back disorder started in the 1980s and had 
progressively become worse.  

In a note dated in late March 2003 a private orthopedist, 
B.B., M.D., wrote that the veteran was being treated for 
chronic right knee pain.  Dr. B.B. further wrote that the 
veteran also complained of low back pain, possibly associated 
with limping due to knee pain.   

Other private treatment records submitted, and VA outpatient 
treatment records, primarily show treatment for unrelated 
disorders, although some treatment records are for right knee 
impairment.  

In October 2003 the veteran wrote that he had no other 
medical evidence to submit.

C.  Legal Analysis

In April 2001, the veteran attempted to reopen his claim for 
service connection for a back disorder secondary to his 
service-connected right knee condition.  The Board notes that 
the Albuquerque RO determined that new and material evidence 
had been submitted to reopen the claim, and decided the claim 
on the merits.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in Albuquerque reopened 
the claim, the issue before the Board is as stated on the 
first page of the present decision.

The evidence received into the record since the May 1997 
determination that denied entitlement to service connection 
for a low back impairment includes statements and testimony 
from the veteran about the his low back and right knee 
disabilities, VA medical examinations showing a low back 
disorder, and a private medical statement of a possible link 
between a low back disorder and the veteran's right knee.  In 
the Board's opinion, such evidence, presumed credible for 
this purpose, is new, it does bear directly and substantially 
on the question of service connection for a low back disorder 
secondary to service-connected right knee impairment, and it 
is so significant as to warrant reconsideration of the merits 
of the claim on appeal.  This is particularly true in view of 
the low threshold required to establish new and material 
evidence under the Hodge precedent, supra. 

The Board finds that the additional evidence, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  Accordingly, the 
claim may be reopened.  38 U.S.C.A. § 5108.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee disorder is denied.

Entitlement to a separate rating of 10 percent for residual 
adhesions of partial resection of small bowel is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder secondary to service-connected right knee 
disability is reopened, and the appeal is, to that extent, 
granted.


REMAND

The veteran seeks service connection for a low back disorder 
secondary to his service-connected right knee disorder.  The 
evidence of record includes an August 2001 VA medical opinion 
to the effect that the veteran had separate lumbar disc 
disease unrelated to right knee pathology.  Also of record is 
a March 2003 statement by a private orthopedist indicating 
that the veteran complained of low back pain possibly 
associated with limping due to knee pain.  

The Court has held that when aggravation of a veteran's non-
service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995) (en banc).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, supra, 7 Vet. App. at 448.

In light of the Allen decision, the Board believes further 
development is warranted prior to appellate consideration of 
this aspect of the appeal.

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent. 

2.  The RO should schedule the veteran for a 
VA orthopedic examination to determine the 
nature and etiology of any current low back 
disorder(s).  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail.

a.  The examiner should proffer an opinion, with 
supporting analysis, as to whether it is at 
least as likely as not (i.e., to at least a 50-
50 degree of probability) that any low back 
disorder(s) was/were caused or aggravated by the 
service-connected right knee disability, or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 probability).

b.  In the event it is concluded that a present 
back disorder was not caused by the service-
connected right knee disability, but has been 
aggravated (i.e., made permanently worse) 
thereby, the examiner should comment upon the 
degree of any such back disorder that would not 
be present but for the impact of the service-
connected right knee disability.  It would be 
helpful if the examiner expressed this 
differential degree of additional disability in 
percentage terms.

c.  A rationale should be provided for all 
opinions offered.  The claims folder should be 
made available to the examiner for review prior 
to the examination, and the examination report 
should indicate whether such review was 
performed.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claims.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



